DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim rejections under the prior art have been considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19, 20, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Danielsson (US 2016/0173395) [hereafter R1] in view of Oberman et al (US 2002/0118692) in view of Qi et al (US 2019/0373086).

For claims 19, 23, and 24, R1 discloses a plurality of input ports (paragraphs 30-33 Fig. 3 input ports): a plurality of output ports (paragraphs 30-33 Fig. 3 output ports): and processing circuitry to manage, as a managed input port, a predetermined input port among the plurality of input ports (paragraphs 30-33 node with ports), the predetermined input port supporting a cut-through method (paragraphs 30-33 using cut-through method at a received port), and being associated in advance with an output port supporting the cut-through method among the plurality of output 
R1 does not explicitly state the decision to transfer by cut-through is based on a type information of the managed input port of the received frame.
However, Oberman discloses that when using cut-through transmissions, the port information of the received frame must also be considered in the determination of whether to use a cut-through method (paragraphs 14-20, 42-45, 68-69, and 94-96, when a frame is received on a same input 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to make a cut-through decision based on a type information of the managed input port of the received frame taught by Oberman.  The rationale to combine would be to use a known technique in a similar device, to prevent packets from being switched out of order (paragraph 16), and design choice.
Qi discloses an Interspersing Express Traffic frame is identified based on its type for cut-through routing (paragraphs 145-155 802.3br protocol additionally this is for reduction of latency in a cut-through manner (paragraphs 0004-7).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to make a cut-through decision based on a type information of the managed input port of the received frame taught by Qi.  The rationale to combine would be to use a known technique in a similar device, to reduce latency (paragraphs 4-7), and design choice.
For claim 20, R1 discloses the processing circuitry decides that the received frame is to be transferred by the cut-through method when the received frame is a frame of a low-latency class for which low-latency transfer is required (paragraphs 30-33 transfer by the cut-through method when the frame is a time-sensitive frame with a time-sensitive requirement).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over R1 in view of Oberman in view of Qi, as applied above, further in view of Lindskog et al (US 2005/0018638).
For claim 21, R1 discloses the processing circuitry may transfer a frame using a store-and-forward path which is a pathway supporting a store-and-forward method (paragraphs 30-33 if not time-sensitive storing in the queue and then forwarding, aka store and forward), among the plurality of pathways between the plurality of input ports and the plurality of output ports (Fig. 3 pathways between input and output ports), and wherein the processing circuitry manages as the managed output port the corresponding output port supporting the cut-through method and the store-and-forward method (paragraphs 30-33 ports can do store-forward and cut-through), when 
R1 does not explicitly disclose determines a type of the frame transferred via the store-and-forward path. and when the frame is a frame of a low-latency class for which low-latency transfer is required, transmits the frame without dividing the frame, and when the frame is a frame of a general class which is not the low-latency class, decides whether or not to divide the frame, and when it is decided that the frame of the general class is to be divided, divides the frame of the general class and transmits divided frames obtained as a result of dividing the frame.
R1 does disclose that the frames can be separated into different types based on whether there are low-latency requirements (paragraphs 30-33) and that the ports are able to make determinations of these types to separate the frames for different processing (paragraphs 30-33).
Lindskog discloses that a frame can be divided for transmission, and the determination is made based on frame types determined by a system (paragraph 35), and based on the frames types the frame is either divided or not divided for normal transmission (paragraph 35).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the previous combination to use the frame division for transmission method taught by Lindskog.  The rationale to combine would be to use a known technique in a similar device, to allow for variable length transmissions (Lindskog paragraph 35), to reduce energy requirements (Lindskog paragraph 10), and design choice.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over R1 in view of Oberman in view of Qi, as applied above, further in view of Turgeman et al (US 2014/0286352) [hereafter R2].

R1 does not explicitly disclose the processing circuitry manages, as a store-and-forward managed input port, a predetermined input port not supporting the cut-through method but supporting the store-and- forward method among the plurality of input ports, wherein the processing circuitry manages, as a store-and-forward managed output port, a predetermined output port not supporting the cut-through method but supporting the store-and- forward method among the plurality of output ports.
However, R2 discloses that a determination is made whether the output port connected to the input port is able to support cut-through, if not, store and forward is the only method of transmission supported to the output port (paragraph 15).
Therefore, the use of R2’s determination in R1, since the input ports are respectively connected to the output ports (See paragraph 30), would require the ports to be managed as only supporting the store and forward method whenever the output port would not support the method, which would disclose the claimed limitations.
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to use the store and forward port method taught by R2.  The rationale to combine would be to use a known technique in a similar device, to allow the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678.  The examiner can normally be reached on 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463